Citation Nr: 1624068	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for residuals, right knee, status post anterior cruciate ligament (ACL) reconstruction with limitation of extension, rated as 20 percent disabling prior to June 7, 2010, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1992 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The case was previously before the Board in July 2009.  At that time, a remand was ordered to provide the Veteran with a Statement of the Case.

In March 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Thereafter, the Board remanded the appeal for evidentiary development in May 2010, August 2011, January 2014, and September 2015.

In January 2016, the RO issued a rating decision which partially increased the assigned disability rating for the Veteran's right knee disability.  However, as this decision did not constitute a full grant of the benefits sought, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a neck disorder and carpal tunnel syndrome have been raised by the record in an October 2009 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals, right knee, status post ACL reconstruction with limitation of extension has been manifested by frequent episodes of "locking," pain, and effusion into the joint with extension limited to no more than 20 degrees.

2.  For the entire appeal period, the Veteran's service-connected right knee disability has been productive of slight subluxation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 30 percent rating, but no higher, for residuals, right knee, status post ACL reconstruction with limitation of extension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5010-5258 (2015).

2.  The criteria for a separate, 10 percent rating based on slight subluxation of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by pre-adjudicatory letters mailed to the Veteran in June 2007 and July 2007.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's in-service medical records have been obtained, and, in compliance with the Board's remand directives, updated VA outpatient records have been added to the record and have been reviewed.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to his claim.

In addition, the Veteran was afforded numerous VA examinations in connection with his right knee claim, most recently in November 2015, in compliance with the Board's remand directives.  On review, the reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing (including range of motion testing and evaluations for residuals of meniscectomy), recorded the results, and elicited a medical history with respect to the Veteran's right knee symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The lay and medical evidence does not reflect a material increase of disability since the most recent VA examination.  As such, additional examination is not warranted.

During the March 2010 Board hearing, the undersigned clarified the issue on appeal, questioned the Veteran regarding his right knee symptoms, and identified potentially relevant evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.  Any perceived deficiencies were cured with additional Board development.

Additionally, the RO has complied with the Board's prior remand directives by obtaining updated VA clinic records, providing additional notice letters and obtaining adequate VA examination.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he is entitled to a rating in excess of 20 percent prior to June 7, 2010, and to a rating in excess of 30 percent thereafter, for symptoms associated with his service-connected residuals of right knee disability, status post ACL reconstruction and history of meniscectomy.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned a staged rating for his right knee symptoms under Diagnostic Code 5010-5258.  38 C.F.R. § 4.71(a).  (Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  However, the matter on appeal involves several relevant regulations and ratings criteria.

Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71(a).

Diagnostic Code 5258 assigns a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Additionally, Diagnostic Code 5259 assigns a 10 percent rating for removal of the semilunar cartilage which is "symptomatic."  Id.

Under Diagnostic Code 5260, a noncompensable rating is warranted when knee flexion is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees; a 20 percent rating is warranted when flexion is limited to 30 degrees; and a 30 percent rating is warranted when flexion is limited to 15 degrees.  Id.

Under Diagnostic Code 5261, a noncompensable rating is warranted when knee extension is limited to 5 degrees; a 10 percent rating is warranted when extension is limited to 10 degrees; a 20 percent rating is warranted when extension is limited to 15 degrees; a 30 percent rating is warranted when extension is limited to 20 degrees; a 40 percent rating is warranted when extension is limited to 30 degrees; and a 50 percent rating is warranted when knee extension is limited to 45 degrees.  Id.

Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  Id. (Plate II).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).

In addition, under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.  VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability/subluxation under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  As will be discussed below, a separate evaluation for instability is in fact warranted by the evidence.

The RO originally granted service connection for the Veteran's right knee disability in a January 2003 rating decision, assigning a 10 rating under Diagnostic Code 5257 effective July 29, 2001.  In March 2007, he filed the instant claim for entitlement to an increased rating.

On VA examination in July 2007, the Veteran reported injuring his knee in 1994 while playing basketball.  He subsequently underwent ACL repair surgery with several additional reconstructive surgeries in the years following, prior to his discharge in 2001.  He denied any further surgeries or injuries since his discharge, but reported receiving regular treatment for his knee.  He stated that he was unable to consistently bend his knee, and described pain with long distance driving or in situations when he had to sit for prolonged periods.  He reported he could no longer squat or use a Stairmaster, and stated that he had constant bone-on-bone pain of 4-5/10, with additional, more painful flare-ups with effusion lasting one to two days.  He also reported a sensation of his knee "giving out" when going from seated to standing positions.  X-ray testing revealed mild to moderate patellar arthritis and mild tricompartmental arthritis.  Residual screws were noted from prior ACL surgery.

On physical examination, the Veteran showed an extension lag of 10 degrees, with flexion to 110 degrees where he became markedly uncomfortable.  There were no changes on repetitive motion testing, and no additional loss of motion was observed due to joint pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  He had positive crepitus with flexion and extension, but a negative grind test.  The knee overall was stable to valgus-varus, anterior drawer, and McMurray with no evidence of laxity.  Posture and gait were normal.  The examiner observed an 11 cm vertical scar with two other scars, medial and distal, that were 1.5 cm and 2.5 cm, respectively.  All scars were stable, nonrestrictive of motion, and were superficial, flat, and nontender.  There was an area just lateral to the long scar into the patella of hypoesthesia to touch.  Strength, sensation, and reflexes were normal.  The diagnosis was right knee osteoarthritis, status post ACL reconstruction, with residuals of decreased range of motion.

In an October 2007 rating decision, the RO continued the Veteran's 10 percent rating for right knee disability, but changed the Diagnostic Code from 5257 to 5010-5260 effective July 29, 2001, based on painful or limited motion of the knee joint.  In November 2007, the Veteran submitted a notice of disagreement.

On VA examination in November 2008, the Veteran reiterated many of the symptoms he reported in July 2007, including constant right knee pain with flare-ups, especially on extension and flexion, and difficulty with prolonged sitting and strenuous activity.  Range of motion testing revealed a 10 degree extension lag in the right knee, with flexion to 110 degrees with pain at the end range of flexion.  The examiner noted a moderate to severe tibial plateau deformity medially, suggestive of moderate to severe osteoarthritis.  However, gait was normal.  The diagnosis was severe right knee osteoarthritis.

During his March 2010 Board hearing, the Veteran testified that he could not lift his right knee properly, could not take long drives or plane rides, and was unable to exercise the way he liked to.  He reported that he was unable to sit or stand for prolonged periods, in large part due to his knee symptoms, and that his entire lifestyle had changed.  He also testified that his right knee was unstable, and that he had to put on a sleeve when exercising and tried to avoid climbing stairs.  The undersigned observed that the Veteran was not sitting straight in his chair due to his knee symptoms.

In March 2010, the Veteran was seen by his VA primary care physician and reported right knee pain and instability.  On physical examination, the knee appeared to have a bony deformity consistent with osteoarthritis.

On VA examination in June 2010, the Veteran reported that his right knee pain had become ever present with a dull, throbbing nature that worsened during flare-ups lasting approximately 3 to 6 hours.  He reported that he was able to walk up to two miles by "just deal[ing] with the pain," but then it became overwhelming.  While sitting, he reported having to constantly shift because of pain.  He could not bend or kneel upon the right knee.  He was last able to run in 1999.  In terms of occupational impact, he reported that he was an information technology (IT) specialist, which was a "sit down job."

Range of motion testing revealed 20 degrees of extension lag, with flexion measured to 105 degrees.  Pain was observed at the end ranges of both flexion and extension along the patellar tendon and then deep into the knee.  Otherwise, the examiner reported no change in range of motion during repeat testing and no additional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The knee was stable to valgus, varus, and anterior drawer testing; however, there was obvious deformity consistent with previous X-rays showing severe osteoarthritis.  Strength, sensation, and reflexes were normal.  He had a slight limp through the right leg that was mild in nature.  He denied the use of any assistive or corrective devices.  The examiner observed that the Veteran had four scars which were numb and hypoesthetic but otherwise asymptomatic.  No tenderness, pain, or adherence to underlying tissue was noted.  The diagnosis was severe degenerative joint disease of the right knee, with limitations in extension and flexion.

In a March 2011 addendum, the examiner clarified that the Veteran's observed 20-degree extension lag during his June 2010 examination was consistent with a worsening of his right knee disability.  (The examiner referenced an extension lag of 23 degrees; however, his subsequent comments indicate that the correct number is likely 20 degrees.)  The examiner explained that "[o]ne can still provide a fairly normal gait and station, even with an extension lag of anywhere between 10 and 20 degrees, although less likely at 20 degrees."  As such, the examiner noted, his observation of a more pronounced limp during the June 2010 examination was consistent with an additional 10 degrees of extension lag, when "compared to previous examinations where the veteran did compensate well from the 10-degree [extension] lag" and no abnormal gait was noted.  This worsening, the examiner further noted, was likewise consistent with the Veteran's severe degenerative joint disease, a progressive condition.

In an April 2011 rating decision, the RO increased the Veteran's disability rating to 30 percent disabling, effective June 7, 2010, and changed the applicable rating criteria to Diagnostic Code 5261, based on limitation of knee extension.  In so doing, the RO closed out the prior 10 percent rating under Diagnostic Code 5010-5260.

During a primary care appointment in April 2011, the Veteran reported that his right knee seemed to be more unstable, and that the pain was getting worse.  The clinician observed that he walked with a limp due to knee pain.

In June 2011, an orthopedic surgical consult note indicated that, on physical examination, there was significant right knee crepitation with flexion and extension, and a very positive patellar grind test.  Stability tests were normal.  X-rays revealed severe patellofemoral arthritis with very large osteophyte formation and significant narrowing of the medial lateral joint lines.  The clinician noted that, at least at this stage, the Veteran was not a candidate for knee replacement.

On VA examination in May 2012, range of motion testing revealed 85 degrees of flexion, with pain, as well as full extension of the right knee, with no objective evidence of painful motion.  No additional functional loss was noted.  Strength and stability testing was marked as normal, and no subluxation was observed.  In addition, the examiner marked "no" when asked whether the Veteran had any history of meniscectomy or arthroscopic knee surgery.  The examiner provided no discussion of the Veteran's extensive history of knee surgeries, nor of his documented symptoms including limited motion and functional loss in his right knee.

In May 2014, another VA examination was performed, during which the Veteran reported constant dull to sharp pain "everywhere" in his right knee.  Triggers for pain included sitting certain ways, running, mowing the lawn, and anything that required consistent movement of the knee.  He reported flare-ups a few times a year, with the knee feeling like "something is caught up inside and it causes my knee to lock and I have to pop it back in."  Functional limitations included: inability to run, inability to walk more than 1.5 miles, inability to drive more than one hour at a time, and deceased range of motion.  The Veteran reported that he worked as an IT specialist and used a special work station which enabled him to stand when needed.  He reported using a knee brace.

On physical examination, pain on palpation to the knee joint was observed.  Range of motion testing revealed 105 degrees of extension, with painful motion beginning at that point.  No limitation of extension was observed.  The examiner noted no additional restricted motion following repetitive-use testing.  Strength and stability testing was normal, and there was no indication of subluxation.

On VA examination in November 2015, the Veteran reported no change in his right knee symptoms since his last examination.  Range of motion testing revealed 105 degrees of extension with pain; the examiner noted that pain did not result in additional functional loss.  5 degrees of flexion lag was observed.  There was pain with weight bearing, as well as localized tenderness on palpation of the right knee joint.  Disturbance of locomotion was noted.  The examiner noted that he was unable to say without speculating whether there was additional functional loss during flare-ups due to pain, weakness, fatigability, or incoordination, as the examiner would need to be present during a flare-up to objectively measure any change.

On physical examination, knee strength was normal, and there was no evidence of ankylosis.  In terms of joint stability, the examiner indicated that the Veteran had a history of recurrent slight subluxation in his right knee; however, stability testing was normal.  Frequent episodes of joint "locking," effusion, and joint pain were also noted.  The examiner explained that the Veteran noticed effusion in the right knee about once per month; that his joint locked randomly, on average three or four times per week; and that he had constant pain, with exacerbations during flare-ups.  There was no evidence that the Veteran's surgical scars were painful or unstable, or had a total area equal to or greater than 39 square cm.

In a January 2016 rating decision, the RO recharacterized the Veteran's right knee disability as residuals, right knee, status post ACL reconstruction with limitation of extension, assigning a 20 percent rating prior to June 7, 2010, and a 30 percent rating thereafter, under Diagnostic Code 5010-5258.

At the outset, the Board finds that a separate, 10 percent rating is warranted for slight right knee subluxation.  Here, the Veteran has consistently reported symptoms of joint instability since submitting his claim for an increased rating, and his most recent VA examination revealed a history of slight knee subluxation.  Moreover, as addressed below, the Board awards a 30 percent rating for limitation of extension under Diagnostic Code 5261.  Instability is not a symptom that is contemplated in the rating criteria listed in Diagnostic Code 5261 so a separate rating would not violate the rule against pyramiding.  38 C.F.R. § 4.14.  

In so holding, the Veteran's report of instability symptoms is deemed credible and has been relied on, in part, to award a compensable rating even though multiple clinic evaluations found no knee instability or subluxation.  However, with regard to the overall severity of knee instability, the Board places greater probative weight on the examiner evaluations of instability on testing as these individuals have greater expertise and training than the Veteran in clinically evaluating for instability and subluxation.  Those findings showed instability ranging from normal to no more than slight instability.  As discussed above, Diagnostic Code 5257 provides that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71(a).  In light of the VA examiner's finding of slight subluxation, a 10 percent rating is appropriate.

After careful review, the Board finds that the criteria for a uniform 30 percent rating for the entire appeal period is warranted, based on frequent episodes of "locking," pain, effusion, and limitation of motion of the right knee, but that the preponderance of the evidence is against a rating greater than 30 percent for any time during the appeal period.

Initially, the Board notes that the Veteran's current evaluation, under Diagnostic Code 5010-5258, contemplates both post-meniscectomy residuals and limitation of motion.  M21-1, Part III.iv.4.A.3.g (instructing that separate ratings for motion loss under DC 5260 or 5261 and meniscal symptoms under DC 5258 or 5259 would be impermissible pyramiding).  As such, separate ratings for limitation of flexion and/or extension would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, because the Veteran is already in receipt of the maximum schedular rating under the criteria listed in Diagnostic Code 5258, in order to warrant an increased rating, the weight of the evidence must show functional limitation of motion corresponding with a higher schedular rating.

Prior to June 7, 2010, the relevant evidence of record primarily consisted of the results from the July 2007, November 2008, and June 2010 knee examinations, including range of motion findings.  These examination reports show that the Veteran's right knee flexion was limited, at worst, to 105 degrees-findings that would not, without more, warrant a higher, 30 percent rating.  However, the June 2010 VA examination findings also reflect right knee extension limited to 20 degrees, consistent with a 30 percent rating under Diagnostic Code 5261.  Notably, the March 2011 VA examiner's addendum opinion explained that the findings documented in the June 2010 examination reflected a worsening of the Veteran's right knee condition-that, in other words, the 20 degree extension lag reflected the most severe limitation of motion finding to that point.  Prior to that examination, the objective evidence of record demonstrated extension limited, at most, to 10 degrees, with no indication of abnormal gait.  Nonetheless, the Board finds that the June 2010 examination findings, when resolving doubt in the Veteran's favor, support a 30 percent rating prior to June 7, 2010.

However, the Board finds that the criteria for a rating in excess of 30 percent have not been met at any time during the appeal.  In order to warrant an increased rating based on limited motion, the weight of the evidence must show functional limitation of flexion to at least 30 degrees in the Veteran's right knee.  Here, there is no lay or medical evidence reflecting such findings.  Range of motion testing indicates that his right knee extension has been limited, at worst, to 20 degrees.  The most recent range of motion testing reflects extension limited to no more than 5 degrees.  As discussed above, the Board has applied the provisions of 38 C.F.R. §§ 4.40 and 4.45 in the Veteran's favor by finding that the limitation of extension reflected in the June 2010 examination report represents the extent of his motion loss due to use and pain.  

Additionally, the criteria for a separate, compensable rating for limitation of right knee flexion is warranted as the clinic evaluations do not even show motion loss to 60 degrees which would warrant the assignment of a noncompensable rating.  The Veteran has not described right knee flexion limited to less than 60 degrees.

The Board has also considered whether a higher rating still may be assigned based upon functional impairment.  The Veteran credibly reports functional impairment such as difficulty walking or sitting for prolonged periods and difficulty exercising.  The Board has relied upon the Veteran's descriptions of functional impairment on use as supporting a finding of limitation of extension to 20 degrees for the entire appeal period.  By review of the lay and medical evidence, the Board does not find a basis for a higher rating still even when considering functional impairment on use.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has considered alternative rating criteria as the basis for a possible increased rating.  However, there is no evidence of ankylosis of the right knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5259, a 10 percent rating is for assignment where there is removal of semilunar cartilage which is "symptomatic."  38 C.F.R. § 4.71(a).  In this case, the Veteran does have a history of meniscus removal, however his right knee symptoms are fully contemplated under his current disability ratings.

Finally, the Board notes that the Veteran has been awarded service connection and assigned a noncompensable rating for scars on his right knee that are related to his history of right knee surgeries.  The Veteran has not claimed entitlement to a compensable rating for these scars, and there is no evidence to suggest that any of these scars are tender, painful, or unstable, or of a size that would justify a compensable rating.  Indeed, the most recent VA examination report reflects no evidence that his post-surgical scars were painful or unstable, or had a total area equal to or greater than 39 square cm.  As such, a compensable rating for right knee post-surgical scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected right knee disability is productive of pain, locking, effusion, and limited motion, with additional functional limitations such as difficulty sitting for prolonged periods and disturbance of locomotion.  The rating assigned for the disability on appeal fully contemplates this symptomatology.  The record does not disclose any compounding negative effects which the service-connected disability has on the other disabilities.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disability does affect his employability, there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Indeed, the most recent VA examination report indicates that he is currently employed as an IT specialist.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.


ORDER

Entitlement to a 30 percent rating, but no higher, for residuals, right knee, status post ACL reconstruction with limitation of extension is granted for the entire appeal period.

Entitlement to a separate, 10 percent rating for slight recurrent subluxation of the right knee is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


